UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6268


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARIUS J. WILLIAMS, a/k/a Nitty,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:17-cr-00084-BR-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darius J. Williams, Appellant Pro Se. Kristine L. Fritz, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darius J. Williams appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release and motion to appoint counsel.

After reviewing the record, we conclude that the district court did not abuse its discretion

in determining that the 18 U.S.C. § 3553(a) factors weighed against granting

compassionate release in Williams’ case. See United States v. Kibble, 992 F.3d 326, 329

(4th Cir. 2021) (per curiam) (stating standard of review); United States v. High, 997 F.3d

181, 186-91 (4th Cir. 2021) (confirming district court did not abuse its discretion in

denying compassionate release motion without making extraordinary and compelling

circumstances finding but assuming that such conditions exist and explaining that district

court must show it has considered parties’ arguments and has a reasoned basis for decision).

Additionally, because Williams ably presented his straightforward arguments for

compassionate release without the assistance of counsel, the interests of justice did not

require the appointment of counsel. The district court thus did not abuse its discretion in

denying the appointment motion. See United States v. Legree, 205 F.3d 724, 730 (4th Cir.

2000) (noting that district court has discretion to appoint counsel in proceedings under

§ 3582(c) if interests of justice so require).

       Accordingly, we affirm the district court’s order on these bases. United States v.

Williams, No. 7:17-cr-00084-BR-1 (E.D.N.C. Feb. 4, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED

                                                 2